Citation Nr: 0813218	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel







INTRODUCTION

The veteran had active service from May 1956 to August 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2006 by 
the Department of Veterans Affairs (VA) Phoenix, Arizona 
Regional Office (RO).  As the veteran subsequently moved to 
Utah, the mater was transferred to the jurisdiction of the RO 
in Salt Lake City, Utah.


FINDING OF FACT

The medical evidence shows that the veteran suffers from 
Level I hearing loss in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. 
See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  


Furthermore, according to the United States Court of Appeals 
for Veterans Claims (hereinafter "Court"), when an appeal 
ensues from the veteran's disagreement with the initial 
rating assigned in connection with his original grant of 
service connection, as in the present case, the potential for 
the assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.  

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  
In January 2006, the RO recognized that the veteran suffered 
from hearing loss and was granted service connection.  The RO 
assigned a rating of zero percent (0%) because the veteran's 
level of hearing loss did not reach a compensable level based 
on the results from a VA audiology examination given in 
October 2005.  

On the authorized audiological evaluation in October 2005 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
65
LEFT
30
40
55
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
average pure tone hearing loss on the authorized audiology 
exam in October 2005 was 54 decibels in the right ear and 55 
decibels in the left ear.  

Under Table VI contained in Diagnostic Code 6100, the right 
ear average pure tone thresholds and speech recognition 
scores correspond to numeric designation of I and the scores 
for the left ear correspond to a numeric designation of I.

The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for the non-compensable rating which the RO 
assigned.  In addition, an exceptional pattern of hearing 
loss which would warrant evaluation under 38 C.F.R. § 4.86 is 
not shown.  Accordingly, the Board concludes that the 
schedular criteria for a compensable disability rating for 
bilateral hearing loss are not met.

The veteran underwent audiological examinations conducted by 
non-VA examiners in August 2005 and March 2006.  The RO did 
not accept either examination because both examinations did 
not include a speech discrimination test (Maryland (CNC) as 
required by VA regulations.  38  C.F.R. § 4.85(a).  The Board 
agrees with the RO's position and as such these private 
examinations do not provide a valid basis by which a 
compensable disability rating may be assigned.  Id.

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In view of the foregoing, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the Board finds that the 
criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  

Duty to Notify and Assist

The Board finds that the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
By letter dated in August 2005, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The veteran 
has submitted documents such as audiology examination 
results, a statement from a family member, and his own 
statements which demonstrate that he had actual knowledge on 
how to properly adjudicate his claim.  The veteran was never 
prejudiced for lack of notice.

In addition, the Board acknowledges that an April 2006 letter 
from the RO complies with the requirements presented in the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The April 2006 letter contained a 
discussion on disability rating and effective date in the 
event a disability is granted service connection.

The Board also notes that the veteran's bilateral hearing 
loss claim arose from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes that the appeal may be adjudicated without 
remand for further notification.  Therefore, no further 
notice is needed under the Veterans Claims Assistance Act of 
2000 (VCAA).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  The veteran requested a hearing 
in March 2006 but the request was later withdrawn in April 
2006.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
	JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


